        Case 1:21-cr-00041-JL Document 90 Filed 06/17/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


United States of America

           v.                              Case No. 21-cr-41-JL

Ian Freeman, et al.


                                   ORDER

      The assented to motion to reschedule jury trial (document no. 88)

filed by government is granted; Final Pretrial Conference is rescheduled

to April 26, 2022 at 10:00 AM.   Trial is continued to the two-week period

beginning May 3, 2022, 9:30 AM.

      The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.



      SO ORDERED.
                                           By the Court,


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: June 17, 2021

cc:   U.S. Marshal
      U.S. Probation
      Counsel of Record
